t c summary opinion united_states tax_court elizabeth a vitarbo petitioner v commissioner of internal revenue respondent docket no 24185-10s filed date elizabeth a vitarbo pro_se sharyn m ortega for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined an dollar_figure deficiency in and a dollar_figure accuracy-related_penalty with respect to petitioner’s federal_income_tax respondent now concedes that petitioner is not liable for the accuracy- related penalty the issue for decision is whether certain deductions to which petitioner is entitled are properly subtracted from petitioner’s gross_income in the computation of her adjusted_gross_income and claimed on a schedule c profit or loss from business or whether the deductions are properly subtracted from her adjusted_gross_income in the computation of her taxable_income and claimed on a schedule a itemized_deductions background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for rule references are to the tax_court rules_of_practice and procedure petitioner is a licensed and practicing neurosurgeon on date following the completion of her residency petitioner entered into a physician recruitment agreement agreement with the wilson medical center in wilson north carolina wmc the agreement was intended to induce petitioner to establish a neurosurgery practice in the geographic area that wmc served in return for her doing so the agreement provided that she would be guaranteed a minimum amount of net_income she would be reimbursed up to a certain amount for moving_expenses and wmc would pay her student_loan debt again up to a certain amount the agreement further provided that petitioner would be obligated to repay any amounts she received pursuant to the agreement if she failed to fulfill her obligations at the time she entered into the agreement she also signed three promissory notes evidencing her debts to wmc arising from payments she received or would receive pursuant to the agreement according to the terms of the agreement the debts evidenced by the notes were to be forgiven ratably over time if petitioner otherwise fulfilled her obligations under the agreement the record does not disclose how much petitioner received pursuant to the agreement but the amount must have been substantial as a result of the settlement of a lawsuit more fully discussed below she agreed to repay dollar_figure to wmc from the onset it appears that petitioner considered the amounts she received under the agreement as loans and nothing in the record suggests that she treated them otherwise for federal_income_tax purposes during any of the years those payments were received or paid back petitioner apparently decided to conduct the medical practice contemplated in the agreement through a corporation on date petitioner caused articles of incorporation for wilson neurosurgical associates p a wna to be filed with the state of north carolina from its inception wna elected to be taxed pursuant to subchapter_s of the internal_revenue_code petitioner was the sole shareholder of wna and its only employee as such she considered that her obligations under the agreement could be satisfied as an employee of wna even though the agreement by its terms was unassignable as noted it is unclear how petitioner treated any guaranteed income payments she received from wna during the years before the year in issue income otherwise attributable to her medical practice through wna was apparently during her testimony petitioner referred to the amounts received under the agreement as loans respondent apparently agrees with this characterization in his memorandum brief respondent notes in essence the agreement was a personal loan from wmc to the petitioner reported as income by wna the compensation petitioner received from through as a wna employee was reported on a form_w-2 wage and tax statement that wna issued to petitioner wna was dissolved in the federal tax consequences if any of the dissolution are unknown beginning in and with respect to the year before us petitioner conducted her medical practice as an employee of an educational_institution from what has been submitted it would appear that for federal_income_tax purposes petitioner’s earnings as a neurosurgeon have consistently been accounted for as wages nothing in the record suggests that for any year before the year in issue petitioner accounted for income earned and expenses paid_or_incurred in her medical practice on a schedule c at some point during a dispute between petitioner and wmc arose over the terms of the agreement believing that she had been fraudulently induced to enter into the agreement petitioner sued wmc seeking certain relief lawsuit the lawsuit was settled in date in accordance with the settlement it is commonly known that a schedule c is the form a sole_proprietor uses to report income and deductions attributable to the sole_proprietorship petitioner agreed to repay wmc dollar_figure petitioner’s legal fees for the lawsuit totaled approximately dollar_figure she paid dollar_figure of those fees in wna claimed deductions for legal fees paid in in connection with the lawsuit according to petitioner north carolina law requires that physicians maintain patient records for a specified period during petitioner paid dollar_figure to lease a storage unit where she stored the medical records of the patients she treated while practicing medicine as an employee of wna also during petitioner traveled at her own expense to attend various professional medical conferences petitioner’s federal_income_tax return was prepared by a paid income_tax_return_preparer included with petitioner’s return is a schedule c identifying petitioner’s principal business as medical services the schedule c shows a net_loss of dollar_figure which takes into account dollar_figure of income and deductions for the following expenses disputed deductions expenses legal fees dollar_figure rent or lease of other business property big_number travel big_number other big_number the income is attributable to fees petitioner earned while practicing medicine as an employee of wmc the deduction for rent is attributable to the cost of the storage unit petitioner used to store patient records the deduction for travel relates to the costs associated with attending professional conferences the deduction for other expenses includes dollar_figure for professional dues and journals dollar_figure for uniforms dollar_figure for a cell phone dollar_figure for aans fees and dollar_figure for registration for the cns annual meeting the taxable_income shown on petitioner’s return is computed with reference to petitioner’s election to itemize deductions see sec_63 in the notice respondent disallowed the deductions for rent and travel_expenses claimed on the schedule c treated the amounts shown on the schedule c for deductions for legal and other expenses as miscellaneous_itemized_deductions that should be claimed on a schedule a and imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax other adjustments made in the notice need not be discussed as the adjustments are computational or have no consequence to the deficiency here in dispute discussion as has been noted in countless opinions deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 319_us_590 308_us_488 292_us_435 the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a indopco inc v commissioner u s pincite new colonial ice co v helvering u s pincite respondent now agrees that petitioner is entitled to the disputed deductions but disagrees with petitioner as to how the disputed deductions are taken into account in the computation of petitioner’s taxable_income according to petitioner the disputed deductions are all related to her trade_or_business as a neurosurgeon and are therefore subtracted from her gross_income in arriving at adjusted_gross_income under her theory the disputed deductions are and were properly claimed on a schedule c as allowable under sec_162 see sec_62 petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not respondent on the other hand takes the position that the disputed deductions are taken into account by subtracting them from petitioner’s adjusted_gross_income according to respondent the dollar_figure legal expense is allowable as a miscellaneous itemized_deduction under sec_212 and the other disputed deductions are allowable as trade_or_business_expenses under sec_162 but as unreimbursed employee business_expenses see sec_63 54_tc_374 before focusing on the merits of the respective positions of the parties we think it appropriate to clear up petitioner’s misconception of respondent’s position petitioner apparently understands and does not seem to dispute respondent’s argument that expenses described in and otherwise deductible pursuant to sec_162 as applicable to an employee or sec_212 must be claimed on a schedule a technically speaking that means the deduction is subtracted from the taxpayer’s adjusted_gross_income in arriving at the taxpayer’s taxable_income see sec_63 and e nevertheless she proceeds as though respondent’s treatment of the disputed deductions is based at least in part upon her status as an employee of wmc as petitioner views the matter respondent is mistaken on the point because she was not during the year in issue and has never been an employee of wmc we agree with her that she was never so employed but respondent’s position that the deductions are properly claimed on a schedule a is not premised upon the ground that she was instead respondent points out that petitioner did not practice medicine as a sole_proprietor at any time relevant here and therefore any income or deductions attributable to that practice are not properly reported on a schedule c as respondent views the matter petitioner’s status as an employee shareholder of wna from until her employment with the educational_institution began in and as an employee of that educational_institution during the year the expenses giving rise to the disputed deductions were paid is taken into account in the determination of the proper treatment of the disputed deductions not her employment relationship with wmc as respondent views the matter all of the disputed deductions are properly claimed on a schedule a subject_to reductions as provided in sec_67 and taken into account in the computation of petitioner’s alternative_minimum_tax liability see sec_55 for the following reasons we agree with respondent as best we can determine from the record at the time petitioner signed the agreement she was either unemployed or employed as a resident physician by an organization not disclosed in the record following that period of unemployment or employment she practiced medicine as an employee of wna and following that period of employment and continuing through the year in issue she practiced medicine as an employee of the educational_institution that had hired her in at no time relevant here has she established that she practiced medicine under circumstances other than as an employee or in a manner that required the income and deductions attributable to her medical practice to be shown on a schedule c because of the positions taken by respondent other than to note that sec_162 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business and sec_212 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred for the production_of_income we need not discuss the requirements of either of those sections or distinguish between them because respondent has conceded that all of the disputed deductions are allowable under one or the other of the above- referenced sections and because respondent further argues that any of the disputed deductions allowable under sec_162 are properly treated as deductions for unreimbursed employee business_expenses the distinctions between those sections have no consequence here either way the disputed deductions are properly claimed on a schedule a furthermore because respondent has conceded that petitioner is entitled to a deduction for the legal fees she paid in connection with the lawsuit we need not concern ourselves with the nature of that lawsuit see 372_us_39 276_us_145 or continued sec_62 provides that the term adjusted_gross_income as used in the relevant provisions of the internal_revenue_code means gross_income minus deductions for various categories of expenses specifically listed in that section trade_or_business_expenses are so listed but ignoring exceptions not relevant here such expenses are included in the reference only if the trade_or_business of the taxpayer does not consist of the performance of services by the taxpayer as an employee sec_62 and otherwise none of the other categories of expenses shown in sec_62 are applicable here an individual performing services as an employee may deduct expenses paid_or_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a to the extent the expenses exceed of the taxpayer’s adjusted_gross_income sec_67 in general_expenses deductible under sec_212 are treated in the same manner see sec_62 sec_63 d a and b a itemized_deductions may be limited under sec_68 and may have alternative_minimum_tax implications under sec_56 see rosato v commissioner tcmemo_2010_39 continued with the characterization of the expenditure see 344_us_6 it follows that the disputed deductions are properly treated as respondent insists that is as itemized_deductions subtracted from petitioner’s adjusted_gross_income in arriving at her taxable_income see sec_63 stated differently that means that the disputed deductions are properly claimed on a schedule a to reflect the foregoing decision will be entered under rule
